Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US. Pub. NO. 2019/0392260 A1; hereinafter “Pang”) in view of Abghari (US. Pub. No. 2020/0257372 A1)

Regarding claim 1, Pang teaches a system for intelligent drift matching for unstructured data in a machine learning environment (see Pang, fig. 3, 300), the system comprising: 
at least one non-transitory storage device (see Pang, fig. 3, 300); and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
electronically receive an original unseen image (see Pang, para. [0086]) from a computing device associated with a user (see Pang, fig. 7, para. [0166]); 
initiate a convolutional encoder-decoder algorithm on the original unseen image (see Pang, fig. 4, S401, para. [0086]); 
generate a reconstructed unseen image based on at least initiating the convolutional encoder-decoder algorithm on the original unseen image; 
generate an unseen input dataset based on at least the reconstructed unseen image (see Pang, fig. 4, S401,402,403, extracting features, para. 0087-88]); 
determine a reconstruction loss associated with the original unseen image based on at least the reconstructed unseen image (see Pang, fig. 4, S405, para. [0032-33,0091], para. [0097-101]); 
determine that the reconstruction loss associated with the original unseen image matches a first reconstruction loss associated with a first training image (see Pang, fig. 4, S405, para. [0101]), wherein the first training image is associated with one or more training images (see Pang, fig. 1, S101, para. [0026]); 
classify, using the first set of parameters associated with the first training image based on at least determining the match, the original unseen image into one or more class labels (see Pang, fig. 4, S406, para. [0111-112]).
Pang is silent to that wherein classifying comprising retrieving, from a data repository, a first set of parameters. 
In the same field of endeavor, Abghari teaches a system wherein classifying comprising retrieving, from a data repository, a first set of parameters (See Abghari, fig. 2, 220, para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pang with the teaching of Abghari in order to provide multiple ML models and improve computational resource efficiency (see Abghari¸ para. [0003]). 

Regarding claim 2, the combination of Pang and Abghari teaches the system of claim 1, wherein the at least one processing device is further configured to:
electronically receive the one or more training images from the computing device associated with the user (see Pang, fig. 1, S101, para. [0026]); 
initiate the convolutional encoder-decoder algorithm on the one or more training images (see Pang, fig. 1, S101, para. [0026]); 
generate a reconstructed training image for each of the one or more training images based on at least initiating the convolutional encoder-decoder algorithm on the one or more training images (see Pang, para. [0026-31]); and 
determine a reconstruction loss for each of the one or more training images based on at least the reconstructed training image associated with each of the one or more training images (see Pang, fig. 1, S102, 103, para. [0032-44]).

Regarding claim 3, the combination of Pang and Abghari teaches the system of claim 2, wherein the at least one processing device is further configured to: 
generate a training dataset for each of the one or more training images based on at least the reconstructed training image associated with each of the one or more training images (see Pang, fig. 1, S101); 
initiate one or more machine learning algorithms on the training dataset associated with each of the one or more training images (see Pang, para. [0031]); and 
generate a set of parameters for each of the one or more training datasets (see Pang, fig. 1, S104, para. [0045-48]).

Regarding claim 4, the combination of Pang and Abghari teaches the system of claim 3, wherein the at least one processing device is further configured to: 
electronically receive, via the computing device of the user, one or more class labels for the one or more training images (see Pang, para. [0124]); and 
generate the training dataset for each of the one or more training images based on at least the reconstructed training image associated with each of the one or more training images and the one or more class labels (see Pang, fig. 1, S101).

Regarding claim 5, the combination of Pang and Abghari teaches the system of claim 4, wherein the at least one processing device is further configured to: 
determine that the reconstruction loss associated with the original unseen image matches the first reconstruction loss associated with the first training image (see Pang, fig. 4, S405); 
electronically retrieve a first training dataset associated with the first training image (see Abghari, fig. 2, 210, para. [0033-34]); 
determine a similarity index associated with the first training dataset and the unseen input dataset (see Abghari, fig. 2, 215, confidence value, para. [0034]); 
determine that the similarity index is lesser than a predetermined threshold (see Abghari, para. [0035-36]); and
 retrieve, from the data repository, the first set of parameters associated with the first training image to classify the original unseen image into one or more class labels (See Abghari, fig. 2, 220, para. [0038]).

Regarding claim 6, the combination of Pang and Abghari teaches the system of claim 1, wherein the convolutional encoder-decoder algorithm comprises one or more encoder networks and one or more decoder networks (see Pang, para. [0027,31]).

Regarding claim 7, the combination of Pang and Abghari teaches the system of claim 6, wherein the at least one processing device is further configured to initiate the one or more encoder networks on the original unseen image, wherein initiating further comprises generating a low-resolution feature map based on the original unseen image using one or more convolutional layers and one or more pooling associated with the one or more encoder networks (see Pang, fig. 4, S402).

Regarding claim 8, the combination of Pang and Abghari teaches the system of claim 7, wherein the at least one processing device is further configured to initiate the one or more decoder networks, wherein initiating further comprises: 
upsampling the low-resolution feature map to produce a sparse feature map (see Pang, fig. 4, S403); and 
generating, using one or more decoder filter banks, the reconstructed unseen image from the sparse feature map (see Pang, fig. 4, S404).

Regarding claim 9, Pang teaches a computer program product for intelligent drift matching for unstructured data in a machine learning environment, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to: 
electronically receive an original unseen image (see Pang, para. [0086]) from a computing device associated with a user (see Pang, fig. 7, para. [0166]); 
initiate a convolutional encoder-decoder algorithm on the original unseen image (see Pang, fig. 4, S401, para. [0086]); 
generate a reconstructed unseen image based on at least initiating the convolutional encoder-decoder algorithm on the original unseen image; 
generate an unseen input dataset based on at least the reconstructed unseen image (see Pang, fig. 4, S401,402,403, extracting features, para. 0087-88]); 
determine a reconstruction loss associated with the original unseen image based on at least the reconstructed unseen image (see Pang, fig. 4, S405, para. [0032-33,0091], para. [0097-101]); 
determine that the reconstruction loss associated with the original unseen image matches a first reconstruction loss associated with a first training image (see Pang, fig. 4, S405, para. [0101]), wherein the first training image is associated with one or more training images (see Pang, fig. 1, S101, para. [0026]); 
classify, using the first set of parameters associated with the first training image based on at least determining the match, the original unseen image into one or more class labels (see Pang, fig. 4, S406, para. [0111-112]).
retrieve, from a data repository, a first set of parameters. 
Pang is silent to that wherein classifying comprising retrieving, from a data repository, a first set of parameters. 
In the same field of endeavor, Abghari teaches a system wherein classifying comprising retrieving, from a data repository, a first set of parameters (See Abghari, fig. 2, 220, para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pang with the teaching of Abghari in order to provide multiple ML models and improve computational resource efficiency (see Abghari¸ para. [0003]). 

Regarding claims 10-16, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-8, respectively. 

Regarding claim 17, Pang teaches a method intelligent drift matching for unstructured data in a machine learning environment, the method comprising:
electronically receiving an original unseen image (see Pang, para. [0086]) from a computing device associated with a user (see Pang, fig. 7, para. [0166]); 
initiating a convolutional encoder-decoder algorithm on the original unseen image (see Pang, fig. 4, S401, para. [0086]); 
generating a reconstructed unseen image based on at least initiating the convolutional encoder-decoder algorithm on the original unseen image; 
generating an unseen input dataset based on at least the reconstructed unseen image (see Pang, fig. 4, S401,402,403, extracting features, para. 0087-88]); 
determining a reconstruction loss associated with the original unseen image based on at least the reconstructed unseen image (see Pang, fig. 4, S405, para. [0032-33,0091], para. [0097-101]); 
determining that the reconstruction loss associated with the original unseen image matches a first reconstruction loss associated with a first training image (see Pang, fig. 4, S405, para. [0101]), wherein the first training image is associated with one or more training images (see Pang, fig. 1, S101, para. [0026]); 
classifying, using the first set of parameters associated with the first training image based on at least determining the match, the original unseen image into one or more class labels (see Pang, fig. 4, S406, para. [0111-112]).
Pang is silent to that wherein classifying comprising retrieving, from a data repository, a first set of parameters. 
In the same field of endeavor, Abghari teaches a method wherein classifying comprising retrieving, from a data repository, a first set of parameters (See Abghari, fig. 2, 220, para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pang with the teaching of Abghari in order to provide multiple ML models and improve computational resource efficiency (see Abghari¸ para. [0003]). 

Regarding claims 18-20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-4, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weng (US. Pub. No. 2019/0206091), Molloy (2021/0287141), Zhang (2021/0150261), Ceccaldi (2020/0250812), Florez (10,311,334) teach ML models and systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648